DETAILED ACTION
Status of Claims
This Office Action is in response to the amendments filed 06/16/2021.
Claims 1-20, 25, 32 & 39 remain cancelled.
Claims 21, 26, 29-30, 33 & 35 have been amended.
Claims 21-24, 26-31, 33-38 & 40 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 was previously entered.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered, and are persuasive. The 35 U.S.C. 101 rejection has been removed.

In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s argues newly amended subject matter which can be addressed with updated citations to the prior art and new prior art included below.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 24, 26 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302) in view of Villa-Real (US 2014/0162598) and further in view of Sobek (US 2012/0221422) and Mages et al. (US 2009/0119184).

Regarding claim 21, Purves teaches A method of operating an electronic device, the method comprising:
Obtaining a user identifier by using a payment application of the electronic device, wherein the user identifier comprises at least one of identification information of an account which is previously registered on a server or a unique identifier which is previously received from the server through the account (Paragraph [0078]; FIG. 2014a shows a login screen requesting email and password information (reads on user identifier and identification information) with the option to check a box to create an account; Examiner interprets if the box to create an account is not ;
Identifying an input for registering at least one card initially to the electronic device  while no card is registered to the electronic device (Paragraphs [0460]-[0461] teaches creating a virtual wallet account by providing payment information, etc.; Examiner interprets that creating an account indicates no account exists, therefore no previous payment information could be stored; FIG. 2014b);
In response to the identification of the input, transmitting, to the server, the user identifier (Paragraph [0460] teaches logging into the consumer’s bill pay account with an email address (reads on user identifier) and password);
In response to the transmitting the user identifier, receiving, from the server, information of at least one card unregistered in the electronic device among a plurality of cards that are registered in the server as associated with the user identifier, wherein the information of at least one card is previously registered in the server by another electronic device of the electronic device (Paragraph [0135] teaches user and card registration; Paragraph [0460]-[0461] teaches user and card registration using a device; FIGs 2014a & 2014b; Examiner interprets if the user and/or card is not registered, it would clearly be unregistered);
in response to the detection: 
requesting, by transmitting at least one of card reference ID, T&C acceptance or timestamp, the server to transmit a token for registration of the card selected by user input based on the information (TABLE-US-00056 teaches a registration request to include information such as a timestamp, wherein the received keys can be used to generate encrypted tokens for the account (Paragraph [0342]);
receiving, from the server, a token value response message for the token, wherein the token value response message comprises at least one of a token ID, a token status, a token value or a key (Paragraph [0342] teaches upon receiving the registration request, the server may create an account and store details of the account in a database and generate and/or provide an API key pair); 
enabling and enrolling, by the payment application, a primary account number (PAN) corresponding to the token (Paragraph [0135] teaches receiving a token PAN for the user registered bank account);
storing, in a security module of the electronic device, at least one data associated with the token (Paragraph [0135] teaches receiving a token PAN for the user registered bank account), and
registering, in the electronic device, the card represented by the visual object (Paragraphs [0460]-[0461] teaches creating a virtual wallet account by providing payment information, etc.),
wherein the plurality of cards are registered in another electronic device of which a user identifier is the same as the user identifier of the electronic device (Paragraph [0133] teaches providing registration information such as user profile information, financial account information and/or the like), and
Purves does not specifically recite registering financial account information to multiple devices, however, another device with the same information (user identifier, etc.) is merely a duplication of parts. For example, one of ordinary skill in the art would know that it is common to have your bank account information associated with an email address or username to sign-in to a banking application or wallet, which could easily be performed via desktop computer and/or mobile device. Therefore, it would be obvious that the cards are registered in multiple devices for ease of access for use of payment devices. 
Purves does not teach, however, Villa-Real teaches 
displaying, based on the received information, at least one visual object respectively representing the at least one card previously registered in the server on a display of the electronic device (FIG. 9 teaches displaying a visual card);
detecting a user input on the at least one visual object to select a card from the at least one card (FIG. 23, item 760 teaches selecting the virtual card);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment card system as taught by Purves to included different sized virtual card images to provide greater account security and better audio-visual alarm/reminders to prevent fraudulent usage (Abstract). 
Purves and Villa-Real do not teach, however, Sobek teaches
transmitting a changed status of the enabled PAN to the server (Paragraph [0029] teaches PAN status changes are initiated after messages are received pertaining to activation, loading, reloading, deactivation, etc.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment card system with PAN status change messages as taught by Sobek to ensure the PAN was being used according to the most recent status. 
	Purves, Villa-Real and Sobek do not teach, however, Mages teaches
wherein the security module comprises at least one of an embedded secure element or a trust zone of a memory of the electronic device (Paragraph [0032] teaches security data embedded in a non-volatile storage such as a memory)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment card system with secure storage as taught by Mages to ensure the account information is secure and cannot be accessed by unauthorized parties. 

Regarding claim 22, the combination of Purves and Villa-Real teaches The method of claim 21. Purves further teaches:
after storing the at least one data associated with the token, changing data, among the at least one data, indicating a state of the card to indicate a payable state (Paragraph [0184] teaches a restricted payment mode may be activated (reads on payable state) for certain purchases).

Regarding claim 24, the combination of Purves and Villa-Real teaches The method of claim 21. Purves does not teach, however, Villa-Real further teaches wherein the displaying of the plurality of the card images comprises displaying the plurality of the card images to have at least one among a different color, a different transparency, a different size, and a different text from those of a registered card image (FIG. 11C shows two different sized virtual card images).

Regarding claim 26, the combination of Purves and Villa-Real teaches The method of claim 21. Purves further teaches wherein the receiving, from the server, of the token value response message further comprises:
receiving, from the server, a request of a user authentication;
after receiving the request of the user authentication, receiving an input representing information corresponding to a user authentication item of the user authentication;
transmitting, to the server, the information corresponding to the user authentication item; and
after transmitting the information corresponding to the user authentication item, receiving, from the server, the token value response message.
(Paragraphs [0215] – [0216] teaches the user authentication process)

Regarding claim 27, the combination of Purves and Villa-Real teaches The method of claim 26. Purves further teaches wherein the user authentication item comprises a call, a short message service (SMS), a one-time password (OTP), or an App-to-App or the combination thereof (Paragraph [0132] teaches user authorization and SMS messages).

Regarding claims 29, 30, 33 & 34, all limitations as recited have been analyzed and rejected with respect to claims 21, 22, 26 & 27. Claims 29, 30, 33 & 34 pertain to a method having associated instructions corresponding to the method of claims 21, 22, 26 & 27. Claims 29, 30, 33 & 34 do not teach or define any new limitations beyond claims 21, 22, 26 & 27, therefore they are rejected under the same rationale.

Regarding claims 35-37 & 40, all limitations as recited have been analyzed and rejected with respect to claims 21, 22, 24 & 26. Claims 35-37 & 40 pertain to an electronic device having associated instructions corresponding to the method of claims 21, 22, 24 & 26. Claims 35-37 & 40 teach the limitations of claims 21, 22, 24 & 26, therefore they are rejected under the same rationale with additional attention paid to:
a display (FIG. 1B) ;
a communication interface (FIG. 25); 
a memory (Paragraph [0618]); and 
a processor (Paragraph [0145])

Claims 23, 31 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302) in view of Villa-Real (US 2014/0162598) and further in view of Sobek (US 2012/0221422), Mages et al. (US 2009/0119184) and Jiang et al. (US 2015/0278796).

Regarding claim 23, the combination of Purves and Villa-Real teaches The method of claim 21. Purves further teaches wherein the information of the at least one card comprises a card issuance company, a card name, a card expiration date, a card verification value (CVV), an actual card image, a card reference identifier (ID), or the combination thereof (Paragraph [0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment card system as taught by the combination of Purves and Villa-Real to include card registration information as taught by Jiang to ensure the account access information is correct and can be accessible to the necessary parties.

Regarding claims 31 & 38, all limitations as recited have been analyzed and rejected with respect to claim 23. Claim 31 pertains to a method having associated instructions corresponding to the method of claim 23. Claim 38 pertains to an electronic device having associated instructions corresponding to the method of claim 23. Claims 31 & 38 do not teach or define any new limitations beyond claim 23, therefore they are rejected under the same rationale.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302) in view of Villa-Real (US 2014/0162598) and further in view of Sobek (US 2012/0221422), Mages et al. (US 2009/0119184) and Wallner (US 8,814,046).

Regarding claim 28, the combination of Purves and Villa-Real teaches The method of claim 21. The combination of Purves and Villa-Real does not teach, however, Wallner teaches transmitting a magnetic field signal to a point of sales (POS) device, wherein the magnetic field signal comprises payment information indicating the token (Col. 1 Ln. 24-58; Col. 3 Ln. 53-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment card system as taught by the combination of Purves and Villa-Real to included magnet field signal as taught by Wallner to provide greater account security.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 7-11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        June 17, 2021


/KITO R ROBINSON/Primary Examiner, Art Unit 3619